Citation Nr: 0732523	
Decision Date: 10/16/07    Archive Date: 10/26/07

DOCKET NO.  02-15 026A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Whether there was clear and unmistakable error (CUE) in a 
September 1963 rating decision that denied service connection 
for a right knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel






INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1961 to May 1963.  This matter was originally 
before the Board of Veterans' Appeals (Board) on appeal from 
a March 2003 RO determination which found no CUE in a 
September 1963 rating decision that denied service connection 
for a right knee disability.  In February 2005, the Board 
issued a decision that, in pertinent part, denied the 
veteran's motion alleging CUE.  The veteran appealed that 
part of the decision to the United States Court of Appeals 
for Veterans Claims (Court).  In an April 2007 memorandum 
decision, the Court vacated that part of the Board's decision 
and remanded that issue for readjudication.


FINDING OF FACT

The RO's September 1963 rating decision denying service 
connection for a right knee disability on the basis that such 
disability preexisted service and was not aggravated thereby 
was consistent with the evidence of record and in accordance 
with governing law and regulations.


CONCLUSION OF LAW

There was no CUE in the September 1963 rating decision that 
denied service connection for a right knee disorder, and that 
decision remains final.  38 U.S.C.A. §§ 5109A, 7105 (West 
2002 & Supp. 2006); 38 C.F.R. § 3.105 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Preliminary Matter

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).  The Court has held that 
the VCAA does not apply to CUE cases.  Livesay v. Principi, 
15 Vet. App. 165 (2001).  Hence, a lengthy discussion of the 
impact of the VCAA in this matter is not necessary.

II.  Factual Background

On August 1961 examination prior to entrance into service, 
scars were noted on the veteran's right knee, but his lower 
extremities were otherwise evaluated as normal.  A November 
1961 record reflects that the veteran was seen with a swollen 
right knee that had been sore for a few months.  A December 
1961 medical record showed that a cartilage tear was 
suspected.  Another December 1961 record indicated that X- 
rays were negative and that the veteran was having less 
trouble with the knee.  The impression was knee pain 
secondary to mild strain or cartilage tear.  A February 1963 
record noted that the veteran had injured his right knee two 
years ago playing basketball, and had more or less 
experienced chronic pain and swelling of the knee since that 
time.  Examination revealed full range of motion, mild 
crepitation and slight right knee stiffness.  The provisional 
diagnosis was chronic arthritis, right knee, rule-out 
ruptured semilunar cartilage.  The consultation report showed 
that the veteran had right knee difficulty that existed prior 
to service.  Physical examination revealed no edema or 
effusion, with a click over the lateral meniscus.  The 
diagnosis was possible torn cartilage.  On orthopedic 
consultation in February 1963, it was noted that the veteran 
had a right knee injury prior to service with swelling since 
the injury.  Physical examination revealed some tenderness 
over the lateral aspect of the right knee, with no other 
abnormality noted.  The veteran was put on an exercise 
program.  It was noted that if the symptoms persisted, he 
would be presented to a Medical Board for possible separation 
from service.  The April 1963 Medical Board examination 
report noted right knee tenderness over the lateral 
collateral ligament and a click on various maneuvers in the 
same area.  No adhesion or swelling was seen.  No particular 
atrophy of the quadricep was noted.  Current X-rays were 
essentially negative.  The summary of defects and diagnoses 
identified internal derangement of the right knee, probably 
torn lateral meniscus, EPTS (existed prior to service), 
moderately symptomatic and progressive.  It was noted that 
the veteran requested consideration of discharge for this 
EPTS condition.  In the narrative summary, it was noted that 
the veteran gave a history of having injured the right knee 
playing basketball prior to enlisting in the Air Force.  The 
initial injury resulted in a good deal of pain, swelling, 
limitation of motion, and prolonged disability.  The veteran 
noted that his knee would swell occasionally, cause pain, and 
prevent him from performing his duties.  The recommendation 
was that the veteran had a progressive problem with his right 
knee, and that it was disqualifying for active military duty, 
and of EPTS origin.

In his May 1963 claim for service connection for a right knee 
disorder, the veteran indicated that he injured the knee in 
November 1961 during basic training.

The report from a July 1963 VA X-rays of the right knee 
showed no old or new fractures.  Compartments of the knee 
joint were normal in width.  A single small joint mouse was 
observed in the lateral compartment of the knee joint.  There 
was no evidence of any effusion, and no bony manifestations 
of arthritis were noted.

On VA examination signed in July and August 1963, it was 
noted that the veteran injured his right knee playing 
basketball two years earlier, prior to service, that the knee 
began to give him trouble during basic training, and that he 
had treatment during service.  Present complaints reportedly 
included soreness, stiffness, pain, swelling, and popping or 
cracking in the right knee.  It had reportedly locked only 
once.  Physical examination revealed no swelling, no muscle 
atrophy, no tenderness, no locking of the knee joint, full 
range of motion, good stability, and no defect found on 
examination.  It was also noted that the veteran walked 
without a limp, and that X-rays were of no clinical 
significance.  The diagnosis was no apparent disease of the 
right knee on examination.

With the above evidence of record, the RO, in September 1963, 
denied the veteran's claim for service connection for a right 
knee disorder.  The rating decision determination reads: 
"Evidence establishes onset of right knee disability due to 
injury prior to service.  There have been mild symptoms 
during service but no evidence of an increase in the general 
pathology.  Current VA examination shows no residual 
disability sufficient to establish aggravation of the pre-
service disability."
The veteran did not appeal the September 1963 rating decision 
and it became final.

In an April 2007 memorandum decision, the Court found that 
the Board provided an inadequate statement of reasons or 
bases for denying the veteran's motion alleging CUE.  
Specifically, the Court found that the Board erred (1) by 
concluding that the 1963 RO had denied service connection 
based on a lack of current disability and (2) by failing to 
address whether the 1963 RO had correctly applied the 
presumptions of soundness and aggravation pursuant to 38 
U.S.C. §§ 311 and 353 (currently 38 U.S.C. §§ 1111 and 1153).

III.  Analysis

An unappealed rating decision is final based on the evidence 
of record (and may not be revised based on the record (unless 
it is shown that the decision involved CUE).  38 U.S.C.A. § 
7105.  Where CUE is found in a prior RO decision, the prior 
decision will be reversed or revised.  For the purposes of 
authorizing benefits, reversal or revision of the prior 
decision on the grounds of CUE has the same effect as if the 
correct decision had been made on the date of the prior 
decision.  38 U.S.C.A. § 5109A; 38 C.F.R. § 3.105(a).

CUE is a very specific and rare kind of error; it is the kind 
of error, of fact or law, that when called to the attention 
of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  To find CUE, 
the correct facts, as they were known at the time, must not 
have been before the adjudicator (a simple disagreement as to 
how the facts were weighed or evaluated will not suffice) or 
the law in effect at that time was incorrectly applied; the 
error must be undebatable and of a sort which, had it not 
been made, would have manifestly changed the outcome at the 
time it was made; and the determination of CUE must be based 
on the record and law that existed at the time of the prior 
adjudication.  Allegations that previous adjudications have 
improperly weighed and evaluated the evidence can never rise 
to the stringent definition of CUE.  See 38 U.S.C.A. § 5109A; 
38 C.F.R. § 3.105(a); Pierce v. Principi, 240 F.3d 1348 (Fed. 
Cir. 2001); Damrel v. Brown, 6 Vet. App. 242 (1994); Fugo v. 
Brown, 6 Vet. App. 40 (1993).
As noted by the Court in its May 2007 memorandum decision, in 
the September 1963 rating decision the RO denied service 
connection for a right knee disability on the bases (a) that 
a right knee disability due to injury preexisted the 
veteran's service and (b) was not aggravated thereby (as 
current VA examination showed no residual disability 
sufficient to establish aggravation of the pre-service 
disability).  Those findings are entirely consistent with the 
evidence of record.  

Under 38 U.S.C. § 311 (now renumbered as 38 U.S.C.A. § 1111) 
a veteran was considered to have been in sound condition when 
examined, accepted, and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such.  In the instant case, while right knee 
scars were noted on service entrance, right knee disability 
was otherwise not noted.  Consequently, the veteran was 
entitled to the rebuttable presumption of soundness on entry 
in service insofar as a right knee disability was concerned, 
and the analysis proceeds to the question of whether that 
presumption was rebutted (as the September 1963 rating 
decision implies).  

Regarding the presumption of soundness on entry in service, 
38 C.F.R. § 3.304(b) provided that it did not apply (would be 
rebutted) where clear and unmistakable (obvious or manifest) 
evidence demonstrates that a disease or injury existed prior 
to service.  § 3.304(b)(1) further provided that history 
conforming to accepted medical principles should be given due 
consideration in conjunction with basic clinical data, and be 
accorded probative value consistent with accepted medical and 
evidentiary principles.  The veteran's service medical 
records consistently report a pre-service onset of symptoms 
following a right knee injury playing basketball.  He 
repeated this history on initial VA examination in July 1963.  
He did (and does) not deny the pre-service right knee injury 
with symptom onset.  Consequently there is clear and 
unmistakable evidence of a right knee injury prior to 
service.  

The veteran's theory of entitlement in this case appears to 
be that his pre-service injury incurred right knee disability 
was aggravated in service, and he was entitled to a 
presumption of aggravation if the pre-existing right knee 
disability increased in severity during service.  See 
38 U.S.C.§ 353 (renumbered as § 1153).  The implementing 
regulation 38 C.F.R. § 3.306 specifically provided (as now) 
that aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  

There was no clinical evidence as to the severity of the 
veteran's right knee injury residuals prior to service.  His 
service medical records note preservice history that the 
initial (preservice) right knee injury resulted in a "good 
deal of pain, swelling, limitation of motion, and prolonged 
disability."  During service, the right knee would become 
symptomatic and painful with prolonged standing or performing 
regular duties, as well as with more strenuous activity, to 
the extent that a Medical Board recommended discharge because 
the knee was disqualifying for active military duty.  At the 
time of the September 1963 rating decision, the report of the 
July 1963 VA examination was the only medical evidence 
regarding the postservice severity of the veteran's right 
knee disability.  That report noted no abnormality on 
clinical evaluation; noted that the veteran walked without a 
limp; and offered as a diagnosis that there was "no apparent 
disease of Rt knee on examination".  

The September 1963 adjudicators/rating board made their 
judgment decision that the veteran's preexisting right knee 
disability due to injury was not aggravated based on the 
competent contemporaneous evidence of record, i.e., the 1963 
VA examination (when no right knee symptoms or disability 
were found).  That examination did not show any evidence of a 
permanent increase beyond the natural progression of pre-
existing right knee disability during service.  More 
specifically, it found "no apparent disease" of the right 
knee.  Without a finding of any current right knee 
disability, there can be no finding of increased right knee 
disability (as necessary to establish aggravation).  

For the September 1963 adjudicators to have found that the 
veteran did have a right knee disability which could be 
service connected, they would have had to substitute their 
own lay opinions for the findings of a physician with medical 
training (which clearly would not be legally supportable).  
Notably, when the veteran was advised of the VA examination 
findings and the RO's determination based on the examination 
findings, he did not offer (or identify) any further evidence 
in rebuttal.  

The medical finding of no current right knee disability is 
not irreconcilable with the facts of a preservice right knee 
injury and an exacerbation of right knee complaints or 
symptoms during service.  Consequently, the September 1963 
rating decision was not inconsistent with the evidence of 
record at the time, was in accordance with the governing 
legal criteria, and did not involve CUE.


ORDER

The appeal to establish CUE in a September 1963 rating 
decision denying service connection for a right knee disorder 
is denied.



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


